Title: To Benjamin Franklin from Joseph Banks, 28 May 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            Dear Sir
            Soho Square May 28 1783
          
          I cannot Miss the opportunity of Our Mutual Assistant in the Experiment of Pouring
            Whale Oil on the surface of the Sea Dr. Blagden who no doubt you remember Stationd on
            shore to mark the Effect of our process,
            I cannot I say Miss the opportunity of his Journey to Paris to present to you my sincere
              congratulations on the return of peace which in
            whatever form she is worshipd bad peace or good Peace never fails to prove herself the
            Faithfull nurse of Science. Dr. Blagden has now for some years Servd as Physician to the
            Army both in America & at home with no small degree of reputation but the principal
            reason why I have requested him to wait upon you is that he is master of the present
            state of Science in this Countrey & will I am sure have great satisfaction in
            Amusing as well as instructing your leisure hours by ample information of what we
            pacific ones have been doing here during the past times of turbulency.
          You will find I hope that we have not been idle a new Planet & a new periodical
            Phenomenon happening to a fixd star mark the progress of Active astronomy. The point of Congelation of Mercury the Dr. himself has written largely about many many more are the things he will inform you
            of which hitherto I suppose you only to have heard in the press & I trust that the
            Politician has not so entirely devourd the Philosophical part of your Character but that
            you will wish to hear them in detail.
          To lengthen this letter would be only to waste your time in unnecessary employment Dr.
            Blagden who is my mouth on this occasion will tell you every thing which you want to
            know & I could write.
          May then your Philosophy revive & shine as high in the Annals of Literature as your
            Politicks will & do in those of America is the sincere wish of You Faithfull &
            Obedient Servant
          
            Jos: Banks
            Dr. Franklin
          
        